Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156898                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  DIANE HARRIS,                                                                                                      Justices
           Plaintiff/Third-Party Defendant-
           Appellant,
  v                                                                SC: 156898
                                                                   COA: 331652
                                                                   Wayne CC: 12-003001-CD
  GREEKTOWN SUPERHOLDINGS, INC., d/b/a
  GREEKTOWN CASINO, LLC, and
  CAROLYN SIMANCIK,
           Defendants,
  and
  BARRY A. SEIFMAN and BARRY A.
  SEIFMAN, PC,
            Third-Party Plaintiffs-Appellees,
  v
  RAYMOND GUZALL III and RAYMOND
  GUZALL III, PC,
             Third-Party Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 31, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2018
           s0927
                                                                              Clerk